Citation Nr: 1310212	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-27 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right hand reflex sympathetic dystrophy to  include as secondary to service-connected ganglion cysts.

2. Entitlement to service connection for pharyngitis. 

3. Entitlement to service connection for a psychiatric disorder to include anxiety as secondary to service-connected disability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2002 and May 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned Veterans Law Judge in July 20.  In January 2012, the claims were remanded for further development.  

During her hearing, the Veteran asserted that her nonservice-connected right carpal tunnel syndrome is aggravated by her service-connected ganglion cysts, which is referred to the RO or appropriate disposition.  
 
The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND


On the claim of service connection for reflex sympathetic dystrophy of the right hand, the Veteran underwent a VA examination in April 2012.  The VA examiner concluded that the right hand reflex sympathetic dystrophy was less likely than not related to excision of a service-connected ganglion cyst, and more likely than not related to her right carpal tunnel syndrome, because a ganglion cyst is unrelated to the nervous system and reflex sympathetic dystrophy is related to the sympathetic nervous system and can occur after a surgical event.  Clarification is needed to resolve the question of why the surgical removal of a service-connected ganglion cyst is less likely than not the cause of the Veteran's reflex sympathetic dystrophy.  



In April 6, 2012, the Veteran failed to report for a scheduled psychiatric examination.  However, there is no indication that the Veteran was notified of the time, place and date of the examination at her last known address.  

As the evidence of record does not contain sufficient evidence to decide the claims and as the record appears incomplete, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since October 2008. 

2. Obtain records from the Darnall Army Medical Center since January 2009.  

3.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the surgical removal of a right ganglion cyst in November 2006 caused or aggravated reflex sympathetic dystrophy of the right hand. 

The Veteran's file should be made available to the examiner. 

4.  Afford the Veteran a VA examination to determine: 





Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that any diagnosed psychiatric disorder is:

A progression of the symptoms of "excessive worry" noted on separation in May 1995, or, 

A new and separate condition, or 

Caused by other events in service, or 

Caused or aggravated by a service-connected disability to include irritable bowel syndrome?  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The Veteran's file should be made available to the examiner for review. 

5.  After the development is completed, adjudicate the claims of service connection.  






If any benefit sought is denied, then provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


